Title: To Thomas Jefferson from Riedesel, 19 June 1779
From: Riedesel, Friedrich Adolph (Adolf) von
To: Jefferson, Thomas



Sir
Cotté 19 June 1779.

The happiness I have had in becoming acquainted with you, and the many kindnesses I received of you during your short residence at Montichelli, induces me to present you these lines, and my most perfect congratulations on your new Charge as Governor of Virginia, as much Pleasure as it is possible for this event to give you. Such on your account I feel on the occasion, having only to struggle against the great dissatisfaction of being deprived for the future of your pleasing Society, which formerly rendered our abode at Cotté so much more agreeable: Madame de Riedesel joins her congratulations to mine and sends her best Compliments
 and respects to Your Lady, but cannot help lamenting the loss of Her good Friend Mrs. Jefferson when she sees Montichelli.
Captain Bärlling will send your Excellency this Letter. He is sent down to Richmond by me, to take charge of the Transport of the remainder of the Baggage in that Place belonging to the German Troops under the Convention of Saratoga. I particularly recommend him to your Excellencys protection, being persuaded you will give him every necessary assistance to accomplish his Commission. I have the Honor to be, with the most perfect respect, Your Excellencys most obedient humble Servant,

Riedesel, Major General

